Citation Nr: 9908281	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE


Entitlement to a rating in excess of 10 percent for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to October 
1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont, in May 1997 that granted service connection for his 
back disorder as secondary to his service connected left knee 
disorder on the basis of aggravation and assigned a 10 
percent rating.  It was determined that 25 percent of the 
veteran's low back pain was the result of the aggravation of 
his back disability.  After a personal hearing at the RO in 
November 1997, a hearing officer decision in March 1998 
continued the 10 percent rating for his back disorder.

In addition, it is noted that the rating assigned the service 
connected left knee disability was also considered to be an 
issue on appeal; however, that issue is not before the Board.  
By rating action in September 1996, the veteran's claim for 
an increased rating to 30 percent was granted by the RO.  No 
appeal was taken.  Following an examination in 1997, the RO, 
by means of a rating action in May 1997, reduced that 30 
percent rating to 20 percent.  Later in May, the veteran 
submitted a notice of disagreement wherein he stated that he 
disagreed with the decision to reduce the compensation for 
his knee to 20 percent.  By means of a hearing officer 
decision in March 1998, the 30 percent rating was restored 
effective the date of prior reduction.  Under the 
circumstances, it is clear that the restoration of the 30 
percent rating completely satisfied the veteran's appeal on 
that issue; accordingly, that issue is not before the Board 
and this decision will be limited to the low back disability 
only.  


REMAND

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, in 
light of the Court's holding in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in claims for increased 
ratings, the Board requests evidentiary development to 
ensure that all pertinent up-to-date clinical evidence 
is obtained regarding the veteran's claims. 

The veteran was last examined for his back in March 
1997.  This examination did not include any assessment 
of the veteran's pain or functional ability concerning 
his back.  There are no other adequate assessments of 
the veteran's pain and functional ability of his back 
contained in the record.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, 
including during flare-ups.  In addition, the Court 
stressed that, because disability of the musculoskeletal 
system is primarily the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is 
essential that the examination on which ratings are 
based adequately portray the anatomical damage and the 
functional loss with respect to all these elements.  See 
38 C.F.R. §§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also be 
specifically addressed by the examiner.  In this regard, 
it should be noted that during his personal hearing the 
veteran complained of pain in his back during sitting, 
standing, or walking.  Therefore, the examination and 
the readjudication requested on REMAND should include 
consideration of all the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in relation to the veteran's 
back disability.

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran 
and request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
back since late 1997.  After securing 
any necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the low back disability.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination.  
All indicated special tests and studies 
should be conducted to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The orthopedic examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should describe in detail the presence 
or absence and the extent of any 
functional loss due to the veteran's low 
back disability.  The examiner should be 
asked to determine whether the veteran's 
low back exhibits weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, 
with particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 in regard to the veteran's low back 
disability.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with 
a supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


